 Case: 20-10424-BAH Doc #: 40 Filed: 09/17/20 Desc: Main Document                Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW HAMPSHIRE

*************************************
In Re:                              *               Chapter 13
                                    *               Case No. 20-10424-BAH
       Theresa Pearson,             *
       Debtor                       *
                                    *
*************************************


DEBTOR’S OBJECTION TO CHAPTER 13 TRUSTEE’S MOTION TO DISMISS CASE
       Debtor, Theresa Pearson, by and through her attorneys, Notinger Law, PLLC, objects to

the Chapter 13 Trustee’s Motion to Dismiss as follows:

       1.     The Debtor has remedied the issues in items 1 and 2 of the Trustee’s Motion by

filing amended schedules I and J to more accurately affect Debtor’s income through her seasonal

business. Debtor has filed an amended plan which is scheduled for hearing on October 23, 2020.

       2.     The Debtor has completed the Affidavit in number 3 of the Trustee’s objection.

       3.     The dispute regarding Katherine Drisko is still pending. Debtor has sued Drisko

in the bankruptcy court to confirm she has a homestead exemption in her homestead (case

no. 20-01024-BAH).

       4.     The Trustee has agreed to continue this hearing to the hearing on the amended

plan on October 23, 2020.

       WHEREFORE, Debtor respectfully requests this Court:


       A.     Deny the motion to dismiss; and

       B.     Grant such other relief as this Court deems just and equitable.




                                                1
 Case: 20-10424-BAH Doc #: 40 Filed: 09/17/20 Desc: Main Document    Page 2 of 3




                                          Respectfully submitted,
                                          Theresa Pearson,
                                          Debtor
                                          By her attorneys:
                                          Notinger Law, PLLC

Dated: September 17, 2020           By:   /s/ Steven M. Notinger
                                          Steven M. Notinger, Esq. (BNH #03229)
                                          PO Box 7010
                                          Nashua, NH 03060
                                          (603) 888-0803
                                          steve@notingerlaw.com




                                      2
 Case: 20-10424-BAH Doc #: 40 Filed: 09/17/20 Desc: Main Document                 Page 3 of 3




                                    Certificate of Service
        I hereby certify that I have on this date served the foregoing document upon the parties
registered to receive electronic notice in this matter via CM/ECF.
20-10424-BAH Notice will be electronically mailed to:

Brad C. Davis on behalf of Creditor Katherine Drisko
brad@davishuntlaw.com

Steven M. Notinger on behalf of Debtor Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Steven M. Notinger on behalf of Plaintiff Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Office of the U.S. Trustee
USTPRegion01.MR.ECF@usdoj.gov

Lawrence P. Sumski
SumskiCh13@gmail.com

Dated: September 17, 2020                   By:    /s/ Steven M. Notinger
                                                   Steven M. Notinger, Esq. (BNH #03229)




                                               3
